Name: Commission Regulation (EEC) No 1114/80 of 6 May 1980 amending for the second time Regulation (EEC) No 2872/79 fixing an additional rate for determining the quantities of alcohol to be delivered for compulsory distillation for the 1979/80 wine-growing year as regards the closing date for the lodging of applications for approval of delivery contracts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7 . 5 . 80 Official Journal of the European Communities No L 116/5 COMMISSION REGULATION (EEC) No 1114/80 of 6 May 1980 amending for the second time Regulation (EEC) No 2872/79 fixing an additional rate for determining the quantities of alcohol to be delivered for compulsory distillation for the 1979/80 wine-growing year as regards the closing date for the lodging of applications for approval of delivery contracts THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine { ¢), as last amended by Regulation (EEC) No 459/80 ( 2 ), and in particular Arti ­ cles 40 (5) and 65 thereof, Whereas Article 2 of Commission Regulation (EEC) No 2872/79 (3 ), as amended by Regulation (EEC) No 276/80 (4 ), fixes the closing dates for the submission of applications for approval and for the approval of delivery contracts ; Whereas producers who are subject to the obligations imposed by Regulation (EEC) No 2872/79 must know, prior to the conclusion of delivery contracts, the exact quantities of alcohol to be delivered ; whereas those quantities are communicated by the competent intervention agency ; whereas it has not been possible for the said quantities to be communi ­ cated in time, on account of the extra administrative tasks associated with the implementation of the above ­ mentioned Regulation and other Regulations recently adopted by the Council and the Commission , all of which have come into effect at the same time ; Whereas in these circumstances it has not been possible to submit the applications for approval within the time limit laid down ; whereas it appears essential to defer the closing date for the lodging of applications for approval and the other dates associ ­ ated with it in order to enable producers to fulfil their obligations and to enable the measure completely to fulfil its objective ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2872/79 is amended as follows : 1 . In Article 2 ( 1 ) the date ' 15 April 1980' is replaced by '31 May 1980 '. 2 . In Article 2 (2) the date '30 April 1980 ' is replaced by ' 15 June 1980 '. 3 . In Article 2 (3) the date '31 July 1980' is replaced by '31 August 1980 '. 4 . In Article 6 ( 1 ) the date '31 May 1980 ' is replaced by ' 15 July 1980 '. 5 . In Article 6 (4) the date '30 June 1980' is replaced by ' 15 October 1980 '. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities It shall apply with effect from 15 April 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 May 1980 . For the Commission Finn GUNDELACH Vice-President (&gt;) OJ No L 54, 5 . 3 . 1979, p. 1 . (2 OJ No L 57, 29 . 2 . 1980 , p. 32 . (3 ) OJ No L 324, 20 . 12 . 1979, p . 13 . 4 ) OJ No L 30 , 7 . 2. 1980 , p. 15 .